1    LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
2
     Law Office of Lisa Rasmussen
3    601 South Tenth St., Suite 100
     Las Vegas, NV 89101
4
     Las Vegas, NV 89101
5    (702) 471-1436 | fax (702) 489-6619
     Lisa@LRasmussenLaw.com
6

7
     Attorneys for David Litwin

8
                            UNITED STATES DISTRICT COURT
9

10                             FOR THE DISTRICT OF NEVADA

11

12
     UNITED STATES OF AMERICA,                   Case No.: 2:11-cr-347 KJD (CWH)
13
                  Plaintiff,
14
                                                 [PROPOSED] ORDER
     vs.
15                                               UNSEALING TRANSCRIPTS
                                                 AND DOCUMENT
16   DAVID LITWIN,

17                Defendant.

18
                  Upon the Motion of Defendant David Litwin, and good cause
19
     appearing,
20

21
                  IT IS HEREBY ORDERED the following transcripts which contained

22   sealed portions shall be unsealed in order to permit the court reporter to prepare
23
     transcripts of the following hearings and their sealed portions:
24
                  3/19/13       ECF 58      FTR Motion Hearing
25

26                4/29/13       ECF 87`     FTR Motion Hearing

27                4/17/14       ECF 149     FTR Motion Hearing
28
     [PROPOSED] ORDER UNSEALING TRANSCRIPTSAND DOCUMENT - 1
1                 4/17/14      ECF 150        FTR Motion Hearing
2
                  10/7/15      ECF 175        FTR Motion Hearing
3
                  IT IS FURTHER ORDERED that the Court Reporter shall transcribe
4

5    the sealed portions of the hearings identified herein and provide a copy of the sealed

6    portions to defense counsel.
7
                  IT IS FURTHER ORDERED that the transcript portions identified
8
     herein shall remain under seal on the public record until further order of this Court,
9

10   or the Ninth Circuit Court of Appeals.

11                IT IS FURTHER ORDERED that the following document, which was
12
     filed under seal, shall be provided to defense counsel, under seal:
13
                  ECF 563, filed on 10/26/17. Sealed Motion to Substitute Forfeiture
14

15   Assets.

16

17                        4/22/2019
                  Dated: ____________
18
                                              _________________________________________
19

20                                            The Honorable Kent J. Dawson
                                              United States District Judge
21

22

23

24

25

26

27

28
     [PROPOSED] ORDER UNSEALING TRANSCRIPTSAND DOCUMENT - 2
